TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00733-CV


                         In re MTG Management, Inc. and Guy Oliver


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relators MTG Management, Inc., and Guy Oliver filed a petition for writ of

mandamus seeking to have this Court order the trial court to vacate its order compelling the

production of MTG’s general ledger. Relator MTG has informed this Court that it elected to

produce the general ledger at issue and that the dispute is now moot. We agree and, therefore,

dismiss this mandamus proceeding as moot. See Tex. R. App. P. 52.8; see also Heckman v.

Williamson Cnty., 369 S.W.3d 137, 162 (Tex. 2012) (explaining that “a case becomes moot if,

since the time of filing, there has ceased to exist a justiciable controversy between the parties,”

meaning that “the court’s action on the merits cannot affect the parties’ rights or interests”); In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (noting that case becomes moot

if controversy ceases to exist between parties “at any stage of the legal proceedings”); Valley

Baptist Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000) (concluding that discovery

dispute “became moot when” party “complied with the trial court’s discovery order”); In re

Smith Cnty., 521 S.W.3d 447, 454-55 (Tex. App.—Tyler 2017, orig. proceeding) (denying
mandamus petition as moot because granting requested relief would have no practical effect and

would “only amount to an advisory opinion”).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: December 2, 2022




                                               2